Citation Nr: 0938872	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as a result of exposure to herbicides (Agent 
Orange) and other chemicals, and, alternatively, as secondary 
to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1980.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for a 
respiratory disorder.

The Board notes that the Veteran also had filed a notice of 
disagreement (NOD) in April 2006 with regard to a claim for 
an increased rating for his service-connected hypertension; 
however, he has failed to perfect an appeal of that claim by 
filing a substantive appeal (e.g., VA Form 9 or equivalent 
statement) following the issuance of a statement of the case 
in August 2007.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.200, 20.202 (2009).  Therefore, that issue is 
not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

2.  The Veteran has current diagnoses of chronic obstructive 
pulmonary disease (COPD) and emphysema.

3.  Although the Veteran has been diagnosed with COPD and 
emphysema, these diseases are not on the list of diseases 
presumptively associated with herbicide exposure.  

4.  There is no evidence of COPD or emphysema in service or 
for many years thereafter.

5.  There is probative medical evidence suggesting that the 
Veteran's COPD and emphysema are not due to his presumed 
exposure to Agent Orange or other chemicals in Vietnam.

6.  There is probative evidence suggesting that the Veteran's 
current COPD and emphysema did not develop secondary to his 
service-connected hypertension.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service, nor may it be presumed to be incurred in or 
aggravated by such service, and is not proximately due to, 
the result of, or chronically aggravated by, any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  a 
VCAA letter from the RO to the Veteran dated in January 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

However, there was no VCAA letter informing the Veteran of 
additional information necessary to establish service 
connection for a disability as secondary to a service-
connected disability, or advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In this regard, since the Veteran's 
claim is being denied, neither a disability rating nor an 
effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2005 and 
adjudicating the case in an April 2005 rating decision that 
denied service connection on both direct and secondary bases, 
the RO readjudicated the claim in an August 2007 SOC and two 
SSOCs dated in January 2009 and May 2009, all of which 
reiterated the denial of service connection on both direct 
and secondary bases.  In short, the content error here does 
not affect the essential fairness of adjudication of this 
case, and is not prejudicial.  The Veteran, who has 
representation, had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). Therefore, the presumption 
of prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.  In any 
event, the Veteran has never alleged how any content error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In this regard, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  In essence, the 
Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  Additionally, the RO has provided 
the Veteran with a VA examination in connection with the 
issue on appeal.  Further, he and his representative have 
submitted statements in support of his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends he has a respiratory 
disorder from exposure to herbicides, specifically Agent 
Orange, and other chemicals during his military service, and, 
in particular, while stationed in Vietnam.  Alternatively, he 
contends that his respiratory disorder stemmed from his 
service-connected hypertension.  See the Veteran's claim 
dated in January 2005, NOD dated in April 2006, and Informal 
Hearing Presentation dated in September 2009.  In this 
regard, the RO also considered service connection both on a 
direct and secondary basis for this alleged condition.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As already mentioned, the first requirement for any service 
connection claim, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, a VA examiner 
diagnosed the Veteran with COPD and emphysema in July 2007.  
Private and VA treatment records also show continuous 
treatment for COPD.  Therefore, the evidence clearly shows 
current diagnoses of COPD and emphysema.  Consequently, the 
determinative issue is whether these disorders are somehow 
attributable to the Veteran's military service, including his 
presumed exposure to Agent Orange or other chemicals while in 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the Veteran's current respiratory disorders and his service-
connected hypertension.  Velez, 11 Vet. App. at 158; see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998), and McQueen v. 
West, 13 Vet. App. 237 (1999).  More specifically, a July 
2007 VA examiner concluded, after a review of the Veteran's 
medical records and an examination of the Veteran, that the 
Veteran's COPD and emphysema are not due to his service-
connected hypertension as hypertension is not a cause of COPD 
or emphysema.  He further indicated that the likely cause of 
the Veteran's COPD and emphysema was long-term tobacco use.  
See VA examination report dated in July 2007.  

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
respiratory disorders and his service-connection 
hypertension.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.          
  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's respiratory disorder is not 
warranted.

With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's DD Form 214 indicates 
that he served in the Republic of Vietnam during his period 
of service, COPD and emphysema are not on the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application 
in this case.  This does not, however, preclude the Veteran 
from establishing his entitlement to service connection for 
the claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, the Veteran's STRs indicate a few complaints 
of, and treatment for, upper respiratory infection, chest 
wall pain, coughing, and tuberculosis in 1965, 1968, and 
1973.  However, there was no diagnosis of COPD or emphysema 
during service, including due to Agent Orange or other 
chemical exposure.  Additionally, despite the Veteran's 
assertions that X-rays taken of his lungs during service 
indicated a spot in his lungs, there is no evidence in his 
STRs that his lungs were ever found to be anything but normal 
during service.  There also is no evidence of treatment for 
injury from exposure to other chemicals.  Furthermore, his 
separation examination in November 1979 indicated no clinical 
findings of respiratory disorders or problems.  However, 
because the Veteran served in the Republic of Vietnam during 
his period of service during the Vietnam War era, he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. § 
1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records associated with the claims 
file indicate that the Veteran was first diagnosed with COPD 
in August 2004 and has received treatment for COPD and other 
disorders involving his heart since.  See private treatment 
record from Dr. B.R., dated in August 2004.  In July 2007, 
after being examined by a VA physician as part of a 
Compensation & Pension examination, he was found to have COPD 
and emphysema.  See VA examination report dated in July 2007.  
Despite the Veteran's assertions of symptoms of, and 
treatment for, a respiratory disorder since service, medical 
records indicate no treatment for the disorder until 2004.  

Thus, although he is competent to report symptoms since 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
respiratory problems until decades after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a respiratory disorder.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current respiratory 
disorders and his active military service, the findings of 
the July 2007 VA examiner provide strong evidence against the 
claim.  In this regard, the VA examiner initially noted the 
Veteran's history as a long-term cigarette smoker of one pack 
each day and the lack of evidence of a spot in the lungs 
following discharge from service.  With regard to the 
Veteran's assertions of exposure to Agent Orange and other 
chemicals, the VA examiner indicated that the results of the 
Veteran's X-rays show no evidence of significant talc 
accumulation and that Agent Orange is not a recognized cause 
of COPD or emphysema.  The VA examiner also found no evidence 
of injury from other chemicals in the Veteran's STRs.  The VA 
examiner thus concluded that the Veteran's respiratory 
disorders were not due to his service, but more likely due to 
his tobacco use over the years.  See VA examination report 
dated in July 2007.  Thus, as there is no contrary evidence 
of record, the Board finds that this examination report to be 
of great probative weight.  

Further, no medical evidence supports the assertion that the 
Veteran's respiratory disorder is linked to his service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link his respiratory disorder to service.  In 
fact, during a March 2005 VA examination for his 
hypertension, the Veteran reported that his pulmonologist 
informed him that he had lung damage secondary to his history 
of smoking.  See VA examination report dated in March 2005.  
Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's respiratory disorder 
claim as they reveal respiratory disorders that began decades 
after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
respiratory disorders over time, he is not competent to 
render an opinion as to the medical etiology of his current 
respiratory disorders, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a respiratory disorder, as a result of 
exposure to herbicides (Agent Orange) and other chemicals, 
and, alternatively, as secondary to service-connected 
hypertension, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


